                                  1                               UNITED STATES DISTRICT COURT
                                  2                              CENTRAL DISTRICT OF CALIFORNIA

                                  3
                                  4                                                                      APR 4, 2019

                                  5      McGuire Global Energy, LLC,                                        BH

                                  6                               Plaintiff,       5:17-cv-02040-VAP (SPx)
                                  7                       v.
                                                                                       JUDGMENT
                                  8      Ali Khatib et al.,
                                  9                            Defendants.
                                 10
Central District of California
United States District Court




                                 11
                                 12      TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                 13
                                 14        Pursuant to the Order Dismissing this case for want of prosecution, IT
                                 15   IS ORDERED AND ADJUDGED that Plaintiff’s complaint is DISMISSED
                                 16   WITH PREJUDICE. The Court orders that such judgment be entered.
                                 17
                                 18      IT IS SO ORDERED.
                                 19
                                 20
                                         Dated:      4/4/19
                                 21                                                       Virginia A. Phillips
                                 22                                                Chief United States District Judge

                                 23
                                 24
                                 25
                                 26

                                                                               1
